Citation Nr: 1400251	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  11-31 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a cerebral brain cyst.

2.  Entitlement to service connection for bilateral peripheral neuropathy.

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in November 2010 and July 2011 by the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issues on appeal were adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2013). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in August 2010.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2013).  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  

The United States Court of Appeals for Veterans Claims has held that VA's duty to assist includes conducting a thorough and contemporaneous medical examination.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).

In this case, the Veteran contends that he has a cerebral brain cyst and bilateral peripheral neuropathy as a result of active service, to include as a result of Agent Orange exposure.  He has also asserted that his PTSD has increased in severity since his last VA examination.  At his hearing in June 2013 he stated he had stopped working six years earlier because of PTSD.  The record shows that in June 2013 the Veteran reported that he had provided copies of medical literature to his service representative in support of his service connection claims in July 2012.  The Board notes that the available record does not include copies of any medical literature from the Veteran or his service representative, but that reference to non-specific medical information internet sources was provided by the service representative in correspondence dated in February 2013.  

The Board also notes that the record includes a copy of a May 2013 statement from D.T., M.D., which noted that the Veteran "has a history of cerebral brain cyst, mild sensory neuropathy, and unsteady gait" and that these conditions were as least as likely as not related to Agent Orange exposure.  The physician, however, provided no rationale in support of his etiology opinions nor information as to the basis for the sensory neuropathy diagnosis.  It is significant to note that VA examiners in August 2011 found there was no published literature describing or suggesting a link between porencephalic cyst and Agent Orange exposure and that there were no objective findings to support a diagnosis of neuropathy.  

In light of the evidence of record, the Board finds the Veteran should be requested to provide additional private treatment records and copies of specific medical literature in support of his claims.  The Board also finds he should be provided an additional VA examination to assess his service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide additional private treatment records and copies of specific medical literature in support of his claims or, alternatively, to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issues on appeal.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  

Whether or not the Veteran responds appropriate efforts must be taken to obtain pertinent VA treatment records since March 2013, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  

If any records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) explain that he is ultimately responsible for providing the evidence.

2.  Following completion of the above, schedule the Veteran for an appropriate VA examination for an opinion as to the nature and severity of his service-connected PTSD over the course of this appeal.  The examiner should summarize the pertinent evidence of record and reconcile any opinion provided with the evidence of record, including global assessment of functioning scores.  All indicated tests or studies necessary for an adequate opinion should be conducted.  

Opinions should be provided based on the results of any additional tests or studies, a review of the medical evidence of record, and sound medical principles.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the issues on appeal should be readjudicated with consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


